                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
                                                                                                   July 12, 2021
    Case No.      2:21-cv-03690-SVW-JC                                                    Date

                  Guillermo Antonio Solorzano v. Alsco Inc. et al.
    Title




    Present: The Honorable       STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                        Paul M. Cruz                                                        N/A
                        Deputy Clerk                                           Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                          Attorneys Present for Defendants:
                              N/A                                                            N/A
    Proceedings:              ORDER DENYING [17] MOTION TO REMAND.

        Before the Court is Plaintiff’s motion to remand. Dkt. 17. Plaintiff argues that this Court lacks
jurisdiction because Defendant has not adequately established that the amount in controversy exceeds
the requisite minimum of $75,000. See id.

       Having reviewed the briefing and supporting materials, the Court concludes that the amount in
controversy is satisfied.

      First, the base amount of damages for unpaid wages is $49,358. The Court calculated that
number as follows:

               First, the Court determined an average number of hours worked per week. The Court
                analyzed the eleven wage statements predating Plaintiff’s allegedly unlawful termination and
                concluded that Plaintiff worked, on average, 32.29 hours per week.1

               Second, the Court calculated the number of weeks between Plaintiff’s alleged date of
                unlawful termination, March 19, 2019, to the date of removal, April 30, 2021. See Sasso v.
                Noble Utah Long Beach, LLC et al., 2015 WL 898468, at *4 (C.D. Cal. Mar. 3, 2015)

1
 During the eleven weeks preceding his allegedly unlawful termination, Plaintiff worked the following number of hours:
38.0, 11.25, 32.0, 36.0, 35.0, 40.0, 38.0, 30.5, 30.5, 26.0, 38.0 See Dkt. 21-1. The sum of those eleven values is 355.25.
That value divided by 11 (i.e., the average number of hours worked per week over 11 weeks) is, rounded down, 32.29.




                                                                                                               :
                                                                      Initials of Preparer
                                                                                                 PMC

                                                 CIVIL MINUTES - GENERAL                                           Page 1 of 3
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
                                                                                         July 12, 2021
    Case No.     2:21-cv-03690-SVW-JC                                            Date

                 Guillermo Antonio Solorzano v. Alsco Inc. et al.
    Title



                (collecting cases and recognizing that the “weight of authority” indicates courts should
                consider lost wages only through the time of removal). The number of weeks is slightly
                over 110; the Court rounded down and used the whole number of 110.

               Third, the Court multiplied the number of weeks times the average number of hours worked
                to determine the total number of hours Plaintiff would have worked absent the allegedly
                unlawful termination. That value, rounded down, is 3,551.2

               Finally, the Court multiplied the total number of hours Plaintiff would have worked absent
                the allegedly unlawful termination by $13.90, i.e., the hourly rate for Plaintiff’s position
                when he was terminated.

Accordingly, the base amount of damages for unpaid wages is, rounded down, $49,358.3

        Second, in addition to unpaid wages, Plaintiff seeks at least the following additional
damages: (1) unpaid overtime compensation in the amount of no less than $579.69; (2) payment of meal
and rest period compensation in the amount of no less than $5,802.50; (3) damages pursuant to Labor
Code §226 in the amount of no less than $4,000.00; (4) waiting time penalties pursuant to Labor Code in
the amount of no less than $3,180.00; and (5) statutory penalties pursuant to Labor Code §1198.5 in the
amount of no less than $750.00. These amounts plus the unpaid wages total $63,670.

         Plaintiff argues that these amounts are speculative, and may not be recoverable because of a
pending class action in state court. Yet, these amounts are affirmatively pled in Plaintiff’s complaint.
Moreover, any assertion that the class action would “potentially impact” Plaintiff’s recovery, see Reply
at 4, is itself speculative.

        Finally, Defendants have established that Plaintiffs, if they prevail, will be entitled to at
least $12,000 in attorney’s fees. Future attorney’s fees must be included in the amount in controversy.

2
    110 * 32.29 = 3551.9.
3
    3551 * 13.9 = 49,358.9.




                                                                                                   :
                                                                Initials of Preparer
                                                                                        PMC

                                              CIVIL MINUTES - GENERAL                                  Page 2 of 3
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                     July 12, 2021
Case No.     2:21-cv-03690-SVW-JC                                            Date

             Guillermo Antonio Solorzano v. Alsco Inc. et al.
Title



See Fritsch v. Swift Transportation Co. of Arizona, LLC, 899 F.3d 785, 794 (9th Cir. 2018). Even if
Plaintiff’s counsel charged $300 per hour and expended only 40 hours on this case—an extremely
conservative estimate if Plaintiff were to proceed to trial and prevail—then Plaintiff would be entitled to
$12,000 in attorney’s fees. See Garcia v. ACE Cash Express, Inc., 2014 WL 2468344, at *5 (C.D. Cal.
May 30, 2014) (adopting $300 per hour rate for Plaintiff’s counsel in determining motion to remand).

       For the foregoing reasons, the total amount in controversy is at least $75,670. Accordingly,
Defendant has proven by a preponderance of the evidence that the amount in controversy is satisfied,
and Plaintiff’s motion to remand is DENIED.

        IT IS SO ORDERED.




                                                                                               :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                  Page 3 of 3
